a department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list tep mat legend taxpayer a company b plan c financial_institution d irae amount amount amount dear this letter is in response to your request for a private_letter_ruling dated date and supplemented by letter dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date plan c treated amount as a distribution to taxpayer a taxpayer a represents that his failure to accomplish a rollover of amount from plan c within the 60-day period prescribed by sec_402 of the code was due to his reliance on statements by financial_institution d the service provider for plan c which failed to inform him that he had received an eligible_rollover_distribution taxpayer a represents that he became an employee of company b on january in taxpayer a borrowed amount from plan and enrolled in plan c c loan payments were withheld from his paychecks from to taxpayer a’s employment was terminated by company b on date shortly before company b went into bankruptcy under the termination agreement taxpayer a continued to receive his salary and have his loan repayments withheld from his paychecks through date after receiving his last paycheck taxpayer a spoke with a representative of financial_institution d to request to continue paying off the loan by sending in payments or having payments deducted from his bank account he was told he only had two options pay off the loan in its entirety and move the funds to another retirement_plan or leave the account where it was and do nothing taxpayer a chose to leave the account in plan c taxpayer a represents he was not told that an automatic distribution would be made in the event that he did not pay off the loan in full by the end of the quarter on date taxpayer a received notification from financial_institution d that his quarterly statement was available for viewing upon viewing his statement of his account in plan c taxpayer a noticed a distribution of amount the balance of hi sec_401 plan_loan dated date upon inquiry taxpayer a was told the loan was in default and distributed in accordance with the promissory note signed by taxpayer a when the loan was made and could not be reversed taxpayer a represents he was never given a copy of the promissory note at the time the loan was made financial_institution d provided a copy of the promissory note on date on date taxpayer a rolled amount the remaining balance of his account in plan c to ira e on date at taxpayer’s request company b provided him a copy of plan c’s summary_plan_description which describes the consequences of a loan default and explains the 60-day rollover requirement because taxpayer a was terminated from employment with company b prior to the time the amount was offset against his account in plan c a rollover of amount could have been made to an eligible_retirement_plan within days of the date when the plan_loan offset occurred taxpayer a represents that he had the funds to pay off the loan at the time the loan amount was offset against his plan c account or in the alternative had he known the offset amount was an eligible_rollover_distribution he would have deposited the amount in an ira within days of the date when the plan_loan offset occurred based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distribution that occurred after date are eligible for the waiver under sec_402 of the code sec_1_402_c_-2 q a-9 a of the income_tax regulations regulations provides in pertinent part that a distribution of a plan_loan_offset_amount as defined in paragraph b of this q a is an eligible_rollover_distribution if it satisfies q a-3 of this section in general q a-3 provides that unless specifically excluded an eligible_rollover_distribution means any distribution to an employee or to a spousal distributee from a qualified_plan thus an amount equal to the plan_loan_offset_amount can be rolled over by the employee or spousal distributee to an eligible_retirement_plan within the 60-day period under sec_402 unless the plan_loan_offset_amount fails to be an eligible_rollover_distribution for another reason sec_1_402_c_-2 q a-9 b of the regulations provides that for purposes of sec_402 a distribution of a plan_loan_offset_amount is a distribution that occurs when under the plan terms governing a plan_loan the participant's accrued_benefit is reduced offset in order to repay the loan including the enforcement of the plan’s security_interest in a participant's accrued_benefit a distribution of a plan_loan_offset_amount can occur in a variety of circumstances eg where the terms governing a plan_loan require that in the event of the employee's termination of employment or request for a distribution the loan be repaid immediately or treated as in default a distribution of a plan_loan_offset_amount also occurs when under the terms governing the plan_loan the loan is cancelled as in default upon an employee’s termination of employment or within a specified period thereafter a distribution of a plan_loan_offset_amount is an actual distribution not a deemed_distribution under sec_72 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount from plan c within the 60-day period prescribed by sec_402 of the code was due to his reliance on statements by financial_institution d the service provider for plan c which failed to inform him that he had received an eligible_rollover_distribution the distribution of amount from plan c made to taxpayer a on account of his termination of employment was an eligible_rollover_distribution therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of into an eligible retirement this letter_ruling to contribute not more than amount plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 at i d sincerely yours cl a wethns carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter_ruling notice of intention to disclose notice
